Citation Nr: 0815970	
Decision Date: 05/15/08    Archive Date: 05/23/08

DOCKET NO.  05-00 022A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Gainesville, 
Florida


THE ISSUE

Eligibility for enrollment in the Department of Veterans 
Affairs (VA) health care system.

[An appeal for entitlement to service connection for a 
psychiatric disorder is addressed in a separate action by the 
Board].


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel




INTRODUCTION

The veteran served on active duty from September 1968 to June 
1970.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an October 2004 determination by the VA Medical 
Center (VAMC) in Gainesville, Florida, which denied the 
veteran's application for enrollment in the VA health care 
system.

The appeal is REMANDED to the VAMC via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran has appealed the VAMC's denial of enrollment in 
the VA health care system.  Relevant documents are absent 
from the claims file.  The claims file does not contain the 
veteran's completed application form for enrollment in the VA 
health care system.  The claims file also does not contain a 
copy of the denial of enrollment letter that was reportedly 
sent to the veteran in October 2004.  In order to obtain a 
complete record for appellate review, the Board will remand 
the case for the VAMC to associate these documents with the 
claims file

Accordingly, the case is REMANDED for the following action:

The VAMC should locate, and associate with 
the claims file, a) the veteran's 
completed application form for enrollment 
in the VA health care system, and b) a 
copy of the denial of enrollment letter 
that VA sent to the veteran.

Thereafter, the VAMC should return the case to the Board, if 
in order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran has the right to submit 
additional evidence and argument on the matter that the Board 
has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



